--------------------------------------------------------------------------------

Exhibit 10.11


LEASE AGREEMENT


This Lease made as of the First day of October, 2007 between Hertz Investors
Group, L.P. hereinafter referred to as LANDLORD, and Track Data Corporation
hereinafter jointly, severally and collectively referred to as TENANT.


Witnesseth, that the Landlord hereby leases to the Tenant, and the Tenant hereby
hires and takes from the Landlord in the building known as the entire building @
93-97 Rockwell Place, Brooklyn, NY 11217 to be used and occupied by the Tenant
for any commercial purpose and for no other purpose, for a term to commence on
October 1, 2007 and to end on September 30, 2009 unless sooner terminated as
hereinafter provided, at the ANNUAL RENT of $656,700 plus reimbursement of all
Real Estate Taxes, all payable in equal monthly installments in advance on the
first day of each and every calendar month during said term.


THE TENANT JOINTLY AND SEVERALLY COVENANTS:


FIRST.--That the Tenant will pay the rent as above provided.


SECOND.--That, throughout said term the Tenant will take good care of the
demised premises, fixtures and appurtenances, and all alterations, additions and
improvements to either; make all repairs in and about the same necessary to
preserve them in good order and condition, which repairs shall be, in quality
and class, equal to the original work; promptly pay the expense of such repairs;
suffer no waste or injury; give prompt notice to the Landlord of any fire that
may occur; execute and comply with all laws, rules, orders, ordinances and
regulations at any time issued or in force (except those requiring structural
alterations), applicable to the demised premises or to the Tenant’s occupation
thereof, of the Federal, State and Local Governments, and of each and every
department, bureau and official thereof, and of the New York Board of Fire
Underwriters; permit at all times during usual business hours, the Landlord and
representatives of the Landlord to enter the demised premises for the purpose of
inspection, and to exhibit them for purposes of sale or rental; suffer the
Landlord to make repairs and improvements to all parts of the building, and to
comply with all orders and requirements of governmental authority applicable to
said building or to any occupation thereof; suffer the Landlord to erect, use,
maintain, repair and replace pipes and conduits in the demised premises and to
the floors above and below; forever indemnify and save harmless the Landlord for
and against any and all liability, penalties, damages, expenses and judgements
arising from injury during said term to person or property of any nature,
occasioned wholly or in part by any act or acts, omission or omissions of the
Tenant, or of the employees, guests, agents, assigns or undertenants of the
Tenant and also for any matter or thing growing out of the occupation of the
demised premises or of the streets, sidewalks or vaults adjacent thereto;
permit, during the six months next prior to the expiration of the term the usual
notice “To Let” to be placed and to remain unmolested in a conspicuous place
upon the exterior of the demised premises; repair, at or before the end of the
term, all injury done by the installation or removal of furniture and property;
and at the end of the term, to quit and surrender the demised premises with all
alterations, additions and improvements in good order and condition.


--------------------------------------------------------------------------------


THIRD. -- That the Tenant will not disfigure or deface any part of the building,
or suffer the same to be done, except so far as may be necessary to affix such
trade fixtures as are herein consented to by the Landlord; the Tenant will not
obstruct, or permit the obstruction of the street or the sidewalk adjacent
thereto; will not do anything, or suffer anything to be done upon the demised
premises which will increase the rate of fire insurance upon the building or any
of its contents, or be liable to cause structural injury to said building; will
not permit the accumulation of waste or refuse matter, and will not, without the
written consent of the Landlord first obtained in each case, either sell,
assign, mortgage or transfer this lease, underlet the demised premises or any
part thereof, permit the same or any part thereof to be occupied by anybody
other than the Tenant and the Tenant’s employees, make any alterations in the
demised premises, use the demised premises or any part thereof for any purpose
other than the one first above stipulated, or for any purpose deemed extra
hazardous on account of fire risk, nor in violation of any law or ordinance.
That the Tenant will not obstruct or permit the obstruction of the light, halls,
stairway or entrances to the building, and will not erect or inscribe any sign,
signals or advertisements unless and until the style and location thereof have
been approved by the Landlord; and if any be erected or inscribed without such
approval, the Landlord may remove the same.


IT IS MUTUALLY COVENANTED AND AGREED, THAT


FOURTH. -- If the demised premises shall be partially damaged by fire or other
cause without the fault or neglect of Tenant, Tenant’s servants, employees,
agents, visitors or licensees, the damages shall be repaired by and at the
expense of Landlord and the rent until such repairs shall be made shall be
apportioned according to the part of the demised premises which is usable by
Tenant. But if such partial damage is due to the fault or neglect of Tenant,
Tenant's servants, employees, agents, visitors or licensees, without prejudice
to any other rights and remedies of Landlord and without prejudice to the rights
of subrogation of Landlord's insurer, the damages shall be repaired by Landlord
but there shall be no apportionment or abatement of rent. No penalty shall
accrue for reasonable delay which may arise by reason of adjustment of insurance
on the part of Landlord and/or tenant, and for reasonable delay on account of
"labor troubles", or any other cause beyond Landlord's control. If the demised
premises are totally damaged or are rendered wholly untenantable by fire or
other cause, and if Landlord shall decide not to restore or not to rebuild the
same, or if the building shall be so damaged that Landlord shall decide to
demolish it or to rebuild it, then or in any of such events Landlord may, within
ninety (90) days after such fire or other cause, give Tenant a notice in writing
of such decision, which notice shall be given as in Paragraph twelve hereof
provided and thereupon the term of this lease shall expire by lapse of time upon
the third day after such notice is given, and Tenant shall vacate the demised
premises and surrender the same to Landlord. If Tenant shall not be in default
under this lease then, upon the termination of this lease under the conditions
provided for in the sentence immediately preceding, Tenant's liability for rent
shall cease as of the day following the casualty. Tenant hereby expressly waives
the provisions of Section 227 of the Real Property Law and agrees that the
foregoing provisions of this Article shall govern and control in lieu thereof.
If the damage or destruction be due to the fault or neglect of Tenant the debris
shall be removed by, and at the expense of, Tenant.


--------------------------------------------------------------------------------


FIFTH. -- The whole or any part of the premises hereby demised shall be taken or
condemned by any competent authority for any public use or purpose then the term
hereby granted shall cease from the time when possession of the part so taken
shall be required for such public purpose and without apportionment of award,
the Tenant hereby assigning to the Landlord all right and claim to any such
award, the current rent, however, in such case to be apportioned.


SIXTH. -- If before the commencement of the term, the Tenant be adjudicated a
bankrupt, or make a “general assignment,” or take the benefit of any insolvent
act, or if a Receiver or Trustee be appointed for the Tenant’s property, or if
this lease or the estate of the Tenant hereunder be transferred or pass to or
devolve upon any other person or corporation, or if the Tenant shall default in
the performance of any agreement by the Tenant contained in any other lease to
the Tenant by the Landlord or by any corporation of which an officer of the
Landlord is a Director, this lease shall thereby, at the option of the Landlord,
be terminated and in that case, neither the Tenant nor anybody claiming under
the Tenant shall be entitled to go into possession of the demised premises. If
after the commencement of the term, any of the events mentioned above in this
subdivision shall occur, or if Tenant shall make default in fulfilling any of
the covenants of this lease, other than the covenants for the payment of rent or
"additional rent" or if the demised premises become vacant or deserted, the
Landlord may give to the Tenant ten days' notice of intention to end the term of
this lease, and thereupon at the expiration of said ten days' (if said condition
which was the basis of said notice shall continue to exist) the term under this
lease shall expire as fully and completely as if that day were the date herein
definitely fixed for the expiration of the term and the tenant will then quit
and surrender the demised premises to the Landlord, but the Tenant shall remain
liable as hereinafter provided.


If the Tenant shall make default in the payment of the rent reserved hereunder,
or any item of “additional rent” herein mentioned, or any part of either or in
making any other payment herein provided for, or if the notice last above
provided for shall have been given and if the condition which was the basis of
said notice shall exist at the expiration of said ten days’ period, the Landlord
may immediately, or at any time thereafter, re-enter the demised premises and
remove all persons and all or any property therefrom, either by summary
dispossess proceedings, or by any suitable action or proceeding at law, or by
force or otherwise, without being liable to indictment, prosecution or damages
therefor, and re-possess and enjoy said premises together with all additions,
alterations and improvements. In any such case or in the event that this lease
be “terminated” before the commencement of the term, as above provided, the
Landlord may either re-let the demised premises or any part or parts thereof for
the Landlord’s own account, or may, at the Landlord’s option, re-let the demised
premises or any part or parts thereof as the agent of the Tenant, and receive
the rents therefor, applying the same first to the payment of such expenses as
the Landlord may have incurred, and then to the fulfillment of the covenants of
the Tenant herein, and the balance, if any, at the expiration of the term first
above provided for, shall be paid to the Tenant. Landlord may rent the premises
for a term extending beyond the term hereby granted without releasing Tenant
from any liability. In the event that the term of this lease shall expire as
above in this subdivision “Sixth” provided, or terminate by summary proceedings
or otherwise, and if the Landlord shall not re-let the demised premises for the
Landlord’s own account, then, whether or not the premises be re-let, the Tenant
shall remain liable for, and the Tenant hereby agrees to pay to the Landlord,
until the time when this lease would have expired but for such termination or
expiration, the equivalent of the amount of all of the rent and “additional
rent” reserved herein, less the avails of reletting, if any, and the same shall
be due and payable by the Tenant to the Landlord on the several rent days above
specified, that is, upon each of such rent days the Tenant shall pay to the
Landlord the amount of deficiency then existing. The Tenant hereby expressly
waives any and all right of redemption in case the Tenant shall be dispossessed
by judgment or warrant of any court or judge, and the Tenant waives and will
waive all right to trial by jury in any summary proceedings hereafter instituted
by the Landlord against the Tenant in respect to the demised premises. The words
“re-enter” and “re-entry” as used in this lease are not restricted to their
technical legal meaning.

--------------------------------------------------------------------------------




In the event of a breach or threatened breach by the Tenant of any of the
covenants or provisions hereof, the Landlord shall have the right of injunction
and the right to invoke any remedy allowed at law or in equity, as if re-entry,
summary proceedings and other remedies were not herein provided for.


SEVENTH. -- If the Tenant shall make default in the performance of any covenant
herein contained, the Landlord may immediately, or at any time thereafter,
without notice, perform the same for the account of the Tenant. If a notice of
mechanic’s lien be filed against the demised premises or against premises of
which the demised premises are part, for, or purporting to be for, labor or
material alleged to have been furnished, or to be furnished to or for the Tenant
at the demised premises, and if the Tenant shall fail to take such action as
shall cause such lien to be discharged within fifteen days after the filing of
such notice, the Landlord may pay the amount of such lien or discharge the same
by deposit or by bonding proceedings, and in the event of such deposit or
bonding proceedings, the Landlord may require the lienor to prosecute an
appropriate action to enforce the lienor's claim. In such case, the Landlord may
pay any judgment recovered on such claim. Any amount paid or expense incurred by
the Landlord as in this subdivision of this lease provided, and any amount as to
which the Tenant shall at any time be in default for or in respect to the use of
water, electric current or sprinkler supervisory service, and any expense
incurred or sum of money paid by the Landlord by reason of the failure of the
Tenant to comply with any provision hereof, or in defending any such action,
shall be deemed to be of any other “additional rent” for the demised premises,
and shall be due and payable by the Tenant to the Landlord on the first day of
the next following month, or, at the option of the Landlord, on the first day of
any succeeding month. The receipt by the Landlord of any installment of the
regular stipulated rent hereunder or any of said “additional rent” shall not be
a waiver of any other “additional rent” then due.


EIGHTH. --The failure of the Landlord to insist, in any one or more instances
upon a strict performance of any of the covenants of this lease, or to exercise
any option herein contained, shall not be construed as a waiver or a
relinquishment for the future of such covenant or option, but the same shall
continue and remain in full force and effect. The receipt by the Landlord of
rent, with knowledge of the breach of any covenant hereof, shall not be deemed a
waiver of such breach and no waiver by the Landlord of any provision hereof
shall be deemed to have been made unless expressed in writing and signed by the
Landlord. Even though the Landlord shall consent to an assignment hereof no
further assignment shall be made without express consent in writing by the
Landlord.

--------------------------------------------------------------------------------




NINTH.--If this lease be assigned, or if the demised premises or any part
thereof be underlet or occupied by anybody other than the Tenant the Landlord
may collect rent from the assignee, under-tenant or occupant, and apply the net
amount collected to the rent herein reserved, and no such collection shall be
deemed a waiver of the covenant herein against assignment and under-letting, or
the acceptance of the assignee, under-tenant or occupant as tenant, or a release
of the Tenant from the further performance by the Tenant of the covenants herein
contained on the part of the Tenant.


TENTH.--This lease shall be subject and subordinate at all times, to the lien of
the mortgages now on the demised premises, and to all advances made or hereafter
to be made upon the security thereof, and subject and subordinate to the lien of
any mortgage or mortgages which at any time may be made a lien upon the
premises. The Tenant will execute and deliver such further instrument or
instruments subordinating this lease to the lien of any such mortgage or
mortgages as shall be desired by any mortgagee or proposed mortgagee. The Tenant
hereby appoints the Landlord the attorney-in-fact of the Tenant, irrevocable, to
execute and deliver any such instrument or instruments for the Tenant.


ELEVENTH.--All improvements made by the Tenant to or upon the demised premises,
except said trade fixtures, shall when made, at once be deemed to be attached to
the freehold, and become the property of the Landlord, and at the end or other
expiration of the term, shall be surrendered to the Landlord in as good order
and condition as they were when installed, reasonable wear and damages by the
elements excepted.


TWELFTH.--Any notice or demand which under the terms of this lease or under any
statute must or may be given or made by the parties hereto shall be in writing
and shall be given or made by mailing the same by certified or registered mail
addressed to the respective parties at the addresses set forth in this lease.


THIRTEENTH.--The Landlord shall not be liable for any failure of water supply or
electrical current, sprinkler damage, or failure of sprinkler service, nor for
injury or damage to person or property caused by the elements or by other
tenants or persons in said building, or resulting from steam, gas, electricity,
water, rain or snow, which may leak or flow from any part of said buildings, or
from the pipes, appliances or plumbing works of the same, or from the street or
sub-surface, or from any other place, nor for interference with light or other
incorporeal hereditaments by anybody other than the Landlord, or caused by
operations by or for a governmental authority in construction of any public or
quasi-public work, neither shall the Landlord be liable for any latent defect in
the building.

--------------------------------------------------------------------------------




FOURTEENTH.-- No diminution or abatement of rent, or other compensation shall be
claimed or allowed for inconvenience or discomfort arising from the making of
repairs or improvements to the building or to its appliances, nor for any space
taken to comply with any law, ordinance or order of a governmental authority. In
respect to the various "services" if any, herein expressly or impliedly agreed
to be furnished by the Landlord to the Tenant, it is agreed that there shall be
no diminution or abatement of the rent, or any other compensation, for
interruption or curtailment of such “service” when such interruption or
curtailment shall be due to accident, alterations or repairs desirable or
necessary to be made or to inability or difficulty in securing supplies or labor
for the maintenance of such “service” or to some other cause, not gross
negligence on the part of the Landlord. No such interruption or curtailment of
any such “service” shall be deemed a constructive eviction. The Landlord shall
not be required to furnish, and the Tenant shall not be entitled to receive, any
of such “services” during any period wherein the Tenant shall be in default in
respect to the payment of rent. Neither shall there be any abatement or
diminution of rent because of making of repairs, improvements or decorations to
the demised premises after the date above fixed for the commencement of the
term, it being understood that rent shall, in any event, commence to run at such
date so above fixed.


FIFTEENTH.--The Landlord may prescribe and regulate the placing of safes,
machinery, quantities of merchandise and other things. The Landlord may also
prescribe and regulate which elevator and entrances shall be used by the
Tenant’s employees, and for the Tenant’s shipping. The Landlord may make such
other and further rules and regulations as, in the Landlord’s judgment, may from
time to time be needful for the safety, care or cleanliness of the building, and
for the preservation of good order therein. The Tenant and the employees and
agents of the Tenant will observe and conform to all such rules and regulations.


SIXTEENTH.-- In the event that an excavation shall be made for building or other
purposes upon land adjacent to the demised premises or shall be contemplated to
be made, the Tenant shall afford to the person or persons causing or to cause
such excavation, license to enter upon the demised premises for the purpose of
doing such work as said person or persons shall deem to be necessary to preserve
the wall or walls, structure or structures upon the demised premises from injury
and to support the same by proper foundations.


SEVENTEENTH.-- No vaults or space not within the property line of the building
are leased hereunder. Landlord makes no representation as to the location of the
property line of the building. Such vaults or space as Tenant may be permitted
to use or occupy are to be used or occupied under a revocable license and if
such license be revoked by the Landlord as to the use of part or all of the
vaults or space Landlord shall not be subject to any liability; Tenant shall not
be entitled to any compensation or reduction in rent nor shall this be deemed
constructive or actual eviction. Any tax, fee or charge of municipal or other
authorities for such vaults or space shall be paid by the Tenant for the period
of the Tenant’s use or occupancy thereof.

--------------------------------------------------------------------------------




EIGHTEENTH.-- That during seven months prior to the expiration of the term
hereby granted, applicants shall be admitted at all reasonable hours of the day
to view the premises until rented; and the Landlord and the Landlord’s agents
shall be permitted at any time during the term to visit and examine them at any
reasonable hour of the day, and workmen may enter at any time, when authorized
by the Landlord or the Landlord’s agents, to make or facilitate repairs in any
part of the building; and if the said Tenant shall not be personally present to
open and permit an entry into said premises, at any time, when for any reason an
entry therein shall be necessary or permissible hereunder, the Landlord or the
Landlord’s agents may forcibly enter the same without rendering the Landlord or
such agents liable to any claim or cause of action for damages by reason thereof
(if during such entry the Landlord shall accord reasonable care to the Tenant’s
property) and without in any manner affecting the obligations and covenants of
this lease: it is, however, expressly understood that the right and authority
hereby reserved, does not impose, nor does the Landlord assume, by reason
thereof, any responsibility or liability whatsoever for the care or supervision
of said premises, or any of the pipes, fixtures, appliances or appurtenances
therein contained or therewith in any manner connected.


NINETEENTH.--The Landlord has made no representations or promises in respect to
said building or to the demised premises except those contained herein, and
those, if any, contained in some written communication to the Tenant, signed by
the Landlord. This instrument may not be changed, modified, discharged or
terminated orally.


TWENTIETH.-- If the Tenant shall at any time be in default hereunder, and if the
Landlord shall institute an action or summary proceeding against the Tenant
based upon such default, then the Tenant will reimburse the Landlord for the
expense of attorneys fees and disbursements thereby incurred by the Landlord, so
far as the same are reasonable in amount. Also so long as the Tenant shall be a
tenant hereunder the amount of such expenses shall be deemed to be “additional
rent” hereunder and shall be due from the Tenant to the Landlord on the first
day of the month following the incurring of such respective expenses.


TWENTY-FIRST.-- Landlord shall not be liable for failure to give possession of
the premises upon commencement date by reason of the fact that premises are not
ready for occupancy, or due to a prior Tenant wrongfully holding over or any
other person wrongfully in possession or for any other reason: in such event the
rent shall not commence until possession is given or is available, but the term
herein shall not be extended.


THE TENANT FURTHER COVENANTS:


TWENTY-SECOND.--If the demised premises or any part thereof consist of a store,
or of a first floor, or of any part thereof, the Tenant will keep the sidewalk
and curb in front thereof clean at all times and free from snow and ice, and
will keep insured in favor of the Landlord, all plate glass therein and furnish
the Landlord with policies of insurance covering the same.

--------------------------------------------------------------------------------




TWENTY-THIRD. --If by reason of the conduct upon the demised premises of a
business not herein permitted, or if by reason of the improper or careless
conduct of any business upon or use of the demised premises, the fire insurance
rate shall at any time be higher than it otherwise would be, then the Tenant
will reimburse the Landlord, as additional rent hereunder, for that part of all
fire insurance premiums hereafter paid out by the Landlord which shall have been
charged because of the conduct of such business not so permitted, or because of
the improper or careless conduct of any business upon or use of the demised
premises, and will make such reimbursement upon the first day of the month
following such outlay by the Landlord; but this covenant shall not apply to a
premium for any period beyond the expiration date of this lease, first above
specified. In any action or proceeding wherein the Landlord and Tenant are
parties, a schedule or “make up” of rate for the building on the demised
premises, purporting to have been issued by New York Fire Insurance Exchange,
or, other body making fire insurance rates for the demised premises, shall be
prima facie evidence of the facts therein stated and of the several items and
charges included in the fire insurance rate then applicable to the demised
premises.


TWENTY-FOURTH.--If a separate water meter be installed for the demised premises,
or any part thereof, the Tenant will keep the same in repair and pay the charges
made by the municipality or water supply company for or in respect to the
consumption of water, as and when bills therefor are rendered. If the demised
premises, or any part thereof, be supplied with water through a meter which
supplies other premises, the Tenant will pay to the Landlord, as and when bills
are rendered therefor, the Tenant’s proportionate part of all charges which the
municipality or water supply company shall make for all water consumed through
said meter, as indicated by said meter. Such proportionate part shall be fixed
by apportioning the respective charge according to floor area against all of the
rentable floor area in the building (exclusive of the basement) which shall have
been occupied during the period of the respective charges, taking into account
the period that each part of such area was occupied. Tenant agrees to pay as
additional rent the Tenant’s proportionate part, determined as aforesaid, of the
sewer rent or charge imposed or assessed upon the building of which the premises
are a part.


TWENTY-FIFTH.--That the Tenant will purchase from the Landlord, if the Landlord
shall so desire, all electric current that the Tenant requires at the demised
premises, and will pay the Landlord for the same, as the amount of consumption
shall be indicated by the meter furnished therefor. The price for said current
shall be the same as that charged for consumption similar to that of the Tenant
by the company supplying electricity in the same community. Payments shall be
due as and when bills shall be rendered. The Tenant shall comply with like
rules, regulations and contract provisions as those prescribed by said company
for a consumption similar to that of the Tenant.

--------------------------------------------------------------------------------




TWENTY-SIXTH.--If there now is or shall be installed in said building a
“sprinkler system” the Tenant agrees to keep the appliances thereto in the
demised premises in repair and good working condition, and if the New York Board
of Fire Underwriters or the New York Fire Insurance Exchange or any bureau,
department or official of the State or local government requires or recommends
that any changes, modifications, alterations or additional sprinkler heads or
other equipment be made or supplied by reason of the Tenant’s business, or the
location of partitions, trade fixtures, or other contents of the demised
premises, or if such changes, modifications, alterations, additional sprinkler
heads or other equipment in the demised premises are necessary to prevent the
imposition of a penalty or charge against the full allowance for a sprinkler
system in the fire insurance rate as fixed by said Exchange, or by any Fire
Insurance Company, the Tenant will at the Tenant’s own expense, promptly make
and supply such changes, modifications, alterations, additional sprinkler heads
or other equipment.


TWENTY-SEVENTH.--The sum of No Dollars is deposited by the Tenant herein with
the Landlord herein as security for the faithful performance of all the
covenants and conditions of the lease by the said Tenant. If the Tenant
faithfully performs all the covenants and conditions on his part to be
performed, then the sum deposited shall be returned to said Tenant.


TWENTY-EIGHTH.--This lease is granted and accepted on the especially understood
and agreed condition that the Tenant will conduct his business in such a manner,
both as regards noise and kindred nuisances, as will in no wise interfere with,
annoy, or disturb any other tenants, in the conduct of their several businesses,
or the landlord in the management of the building: under penalty of forfeiture
of this lease and consequential damages.


TWENTY-NINTH.--The Landlord hereby recognizes No Broker as the broker who
negotiated and consummated this lease with the Tenant herein, and agrees that
if, as, and when the Tenant exercises the option, if any, contained herein to
renew this lease, or fails to exercise the option, if any, contained therein to
cancel this lease, the Landlord will pay to said broker a further commission in
accordance with the rules and commission rates of the Real Estate Board in the
community. A sale, transfer, or other disposition of the Landlord’s interest in
said lease shall not operate to defeat the Landlord’s obligation to pay the said
commission to the said broker. The Tenant herein hereby represents to the
Landlord that the said broker is the sole and only broker who negotiated and
consummated this lease with the Tenant.


THIRTIETH.-- The Tenant agrees that it will not require, permit, suffer, nor
allow the cleaning of any window, or windows, in the demised premises from the
outside (within the meaning of Section 202 of the Labor Law) unless the
equipment and safety devices required by law, ordinance, regulation or rule,
including, without limitation, Section 202 of the New York Labor Law, are
provided and used, and unless the rules, or any supplemental rules of the
Industrial Board of the State of New York are fully complied with; and the
Tenant hereby agrees to indemnify the Landlord, Owner, Agent, Manager and/or
Superintendent, as a result of the Tenant’s requiring, permitting, suffering, or
allowing any window, or windows in the demised premises to be cleaned from the
outside in violation of the requirements of the aforesaid laws, ordinances,
regulations and/or rules.


THIRTY-FIRST.--The invalidity or unenforceability of any provision of this lease
shall in no way affect the validity or enforceability of any other provision
hereof.

--------------------------------------------------------------------------------




THIRTY-SECOND.--In order to avoid delay, this lease has been prepared and
submitted to the Tenant for signature with the understanding that it shall not
bind the Landlord unless and until it is executed and delivered by the Landlord.


THIRTY-THIRD.--The Tenant will keep clean and polished all metal, trim, marble
and stonework which are a part of the exterior of the premises, using such
materials and methods as the Landlord may direct, and if the Tenant shall fail
to comply with the provisions of this paragraph, the Landlord may cause such
work to be done at the expense of the Tenant.


THIRTY-FOURTH.--The Landlord shall replace at the expense of the Tenant any and
all broken glass in the skylights, doors and walls in and about the demised
premises. The Landlord may insure and keep insured all plate glass in the
skylights, doors and walls in the demised premises, for and in the name of the
Landlord and bills for the premiums therefor shall be rendered by the Landlord
to the Tenant at such times as the Landlord may elect, and shall be due from and
payable by the Tenant when rendered, and the amount thereof shall be deemed to
be, and shall be paid as, additional rent.


THIRTY-FIFTH.--This lease and the obligation of Tenant to pay rent hereunder and
perform all of the other covenants and agreements hereunder on part of Tenant to
be performed shall in nowise be affected, impaired or excused because Landlord
is unable to supply or is delayed in supplying any service expressly or
impliedly to be supplied or is unable to make, or is delayed in making any
repairs, additions, alterations or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Landlord is prevented or
delayed from so doing by reason of governmental preemption in connection with a
National Emergency declared by the President of the United States or in
connection with any rule, order or regulation of any department or subdivision
thereof of any government agency or by reason of the conditions of supply and
demand which have been or are affected by war or other emergency.


THE LANDLORD COVENANTS


FIRST.-- That if and so long as the Tenant pays the rent and “additional rent”
reserved hereby, and performs and observes the covenants and provisions hereof,
the Tenant shall quietly enjoy the demised premises, subject, however, to the
terms of this  lease, and to the mortgages above mentioned, provided however,
that this covenant shall be conditioned upon the retention of title to the
premises by Landlord.


SECOND.--Subject to the provisions of Paragraph “Fourteenth” above, the Landlord
will furnish the following respective services: (a) Elevator service, if the
building shall contain an elevator or elevators, on all days. (b) Heat, during
the same hours on the same days in the cold season in each year.
 
 

--------------------------------------------------------------------------------

 



And it is mutually understood and agreed that the covenants and agreements
contained in the within lease shall be binding upon the parties hereto and upon
their respective successors, heirs, executors and administrators.


In Witness Whereof, the Landlord and Tenant have respectively signed and sealed
these presents the day and year first above written





 
/S/
Barry Hertz
 
 [ L.S.]
   
Hertz Investors Group L.P
Landlord
                     
/S/
Martin Kaye
 
 [ L.S.]
   
Track Data Corporation, CEO
 
Tenant



